DETAILED ACTION
This Office action is in reply to application no. 17/087,449, filed 2 November 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “insurance vault”, “communication tool” and “upload tool” in claims 1-7 and 11-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 11 is objected to because of the following informalities: the beginning of the claim, a “method implementing property insurance”, is grammatically incorrect.  The Examiner suggests using a word such as “of” or “for” after “method”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: it is grammatically incorrect.  The Examiner suggests “The method of claim 11, wherein the communication is provided via email, text or telephone.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of these claims uses the term “Vcode”.  Vcode is not a word in English nor a recognized term of art, and the applicant nowhere defines it nor states what it is.  The application contains information about it, such as that it is issued and is a thing that can be entered, but none of this is sufficient to explain the metes and bounds as to what is, or is not, a Vcode.  For the purpose of compact prosecution the Examiner will substitute the word “code” in its place.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each claim is directed either to a system (machine) or a method (process).  The claim(s) recite(s) providing nondescript interfaces for a certain purpose, data about people and business entities, that information about persons are kept separate from information about other persons in no particular manner, a means for exchanging messages and that these can be used for negotiation for insurance coverage. 
First, as the entire point of all this is to provide a way for people to discuss insurance coverage with insurance companies, the claims recite a fundamental business practice; consumers have been discussing insurance with providers for many centuries before there was such a thing as a computer.  Second, these recite mental steps; but for the bare inclusion of a generic computer, discussed below, these can be done mentally and by pen-and-paper means.
An insurance provider can provide forms which a potential or existing client may fill out; these are the paper-record version of the claimed “interactive interfaces”.  The insurance provider can, and frequently did during the paper-record era, store records of individual customers in separate folders kept in file cabinets.  The provider and the client could negotiate or discuss any other matter face-to-face or on paper via the post.  None of this would present the slightest difficulty; in fact it was for a long time quite commonplace, and none invokes any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer that is Internet connected, discussed below, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate data about insurance clients, their assets and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-referenced Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of algorithmic and technical detail in the claims is such that the claims do not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes an “Internet connected server executing software from a non-transitory medium” and a “web site”.  These elements are recited at a high degree of generality and the specification does not meaningfully limit them at all, so a generic computer would suffice.  It only performs generic computer functions of nondescriptly manipulating information and sharing information with persons and/or other devices.
Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.
The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing essentially the same process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2 and 12 consist entirely of mere labeling and intended-use language, of no patentable significance.  Claims 3 and 13 just specify the use of one of a number of broad, pre-existing communication means.  Claims 4, 5, 10, 14, 15 and 20 simply recite further abstract manipulation of data; claims 6-8 and 16-18 are simply further descriptive of the type of information being manipulated; claims 9 and 19 simply require that a user provide information.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application including the specification and drawing sheets and finds nothing likely sufficient to overcome this rejection.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al. (U.S. Patent No. 10,963,966, filed 27 Sept. 2013) in view of Yager et al. (U.S. Patent No. 9,875,508).

In-line citations are to Brandmaier.
With regard to Claim 1:
Brandmaier teaches: A system implementing property insurance, comprising: 
an Internet connected [Col. 5, line 53; the system may be connected to other devices via “the Internet”] server [Col. 6, line 45; “server of an insurance system”] executing software from a non-transitory medium… [Col. 24, lines 48-50; “Software may be stored within memory 1115 or storage to provide instructions to processor 1103 for enabling device 1101 to perform various functions”]
providing a plurality of interactive interfaces through execution of the software… using Internet connected platforms; [Sheet 5, Figs. 5A-D; Col. 5,  line 53 as cited above]
profiles recording information regarding individual ones of the insurance  companies and individual ones of the insured persons; [id.]
a separate insurance vault associated uniquely with each one of the insured persons, each insurance vault storing names, descriptions and values for items of property owned by the insured person associated with the insurance vault, there being one insurance vault for each registered insured person; [Col. 22, lines 61-62; “generate values that may be stored in a database format”; Sheet 5, Figs. 5C-D; vehicle make and model are shown; Sheet 7, Figs. 9A-B; value of damage is shown; each user’s phone reads on the claimed vault, as each displays information appropriate to that user; note that a vehicle reads on property] and
a communication tool enabling individual ones… to exchange messages with individual ones of the insured persons who are insured by the registered insurance company; [Sheet 7, Figs. 9A-C; Col. 21, lines 26-30; “The non-fault party may accept or reject the proposed settlement amount by selecting one of the buttons at the user interface of the insurance application.  The screenshot 900b may be presented to the at-fault party if the non-fault party accepts the proposed settlement amount”]
wherein, through the communication tool… communicate with insured persons… [id.]

Brandmaier does not explicitly teach a web site, one of the interfaces facilitating registering as a member by individual insurance companies and by individual insured persons, or that information communicated is of the registered insurance companies, through authorized agents, but it is known in the art.  Yager teaches an insurance customization system [title] that communicates with customers using “a website”. [Col. 2, line 13] Communication may be through one of “an insurance carrier’s agents” which may occur “over the telephone, or via the Internet”, [Col. 7, lines 8-9] such as that a customer may “engage in a live chat session with a customer representative”. [Col. 14, lines 63-64] The system requires an “enrollment” of a customer with a company.  [Col. 17, line 67 to Col. 18, line 3] Yager and Brandmaier are analogous art as each is directed to electronic means for managing insurance related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yager with that of Brandmaier, as market forces at the time were increasingly driving developers to make use of the web for applications of all kinds; further, it is simply a substitution of known parts for others with predictable results, simply providing an interface on a web page and/or site and using agents to assist in communication as in Yager rather than by the means of Brandmaier, and given that Yager explicitly teaches that members register and that insurance companies are users of the system, that the insurance companies would also register is obvious as a mere duplication of parts; the substitutions produce no new and unexpected result.

In this and the subsequent claims, that the communication between humans is negotiating agreement on issues regarding insurance coverage for items in the insurance vaults consists entirely of nonfunctional, descriptive language, disclosing at most discussions among people but which imparts neither structure nor functionality to the claimed system and so is considered but given no patentable weight.

With regard to Claim 2:
The system of claim 1 wherein the communication tool comprises a chat server accessed through the communication tool, whereby insured persons and insurance companies negotiate. [Yager, Col. 14, lines 63-64 as cited above in regard to claim 1]

With regard to Claim 3:
The system of claim 1 wherein communication via the communication tool is accomplished via email, text or telephone. [Yager, Col. 7, lines 8-9 as cited above in regard to claim 1]

With regard to Claim 11:
Brandmaier teaches: A method implementing property insurance, comprising… 
using Internet connected platforms [Col. 5, line 53; the system may be connected to other devices via “the Internet”] as members of an insurance service… [Col. 4, line 60; Col. 5, lines 2-3]; an “insurance policy” is held by an “individual”] by a Vault enterprise through an interactive interface provided by executing software on an Internet connected server; [Sheet 5, Figs. 5A-D; Col. 5,  line 53 as cited above]
recording profiles providing information regarding individual ones of the insurance companies and individual ones of the insured persons; [id.]
instituting a separate insurance vault associated uniquely with each one of the insured persons, each insurance vault storing names, descriptions and values for items of property owned by the insured person associated with the insurance vault, there being one insurance vault for each registered insured person; [Col. 22, lines 61-62; “generate values that may be stored in a database format”; Sheet 5, Figs. 5C-D; vehicle make and model are shown; Sheet 7, Figs. 9A-B; value of damage is shown; each user’s phone reads on the claimed vault, as each displays information appropriate to that user; note that a vehicle reads on property] and 
providing communication by a communication tool… with individual ones of the insured persons who are insured by the registered insurance company… [id.]

Brandmaier does not explicitly teach registering insurance companies and insured individuals, that an application is hosted as a web site, or that communication is between individual ones of the registered insurance companies, through authorized agents, but it is known in the art.  Yager teaches an insurance customization system [title] that communicates with customers using “a website”. [Col. 2, line 13] Communication may be through one of “an insurance carrier’s agents” which may occur “over the telephone, or via the Internet”, [Col. 7, lines 8-9] such as that a customer may “engage in a live chat session with a customer representative”. [Col. 14, lines 63-64] The system requires an “enrollment” of a customer with a company.  [Col. 17, line 67 to Col. 18, line 3] Yager and Brandmaier are analogous art as each is directed to electronic means for managing insurance related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yager with that of Brandmaier, as market forces at the time were increasingly driving developers to make use of the web for applications of all kinds; further, it is simply a substitution of known parts for others with predictable results, simply providing an interface on a web page and/or site and using agents to assist in communication as in Yager rather than by the means of Brandmaier, and given that Yager explicitly teaches that members register and that insurance companies are users of the system, that the insurance companies would also register is obvious as a mere duplication of parts; the substitutions produce no new and unexpected result.

With regard to Claim 12:
The method of claim 11 comprising negotiation through a chat server accessed through the communication tool. [Yager, Col. 14, lines 63-64 as cited above in regard to claim 11]

With regard to Claim 13:
The method of claim 11 accomplishing via email, text or telephone. [Yager, Col. 7, lines 8-9 as cited above in regard to claim 1]

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al. in view of Yager et al. further in view of Marlow et al. (U.S. Patent No. 10,102,586).

Claims 4 and 14 are similar so are analyzed together.
With regard to Claim 4:
The system of claim 1 comprising an upload tool enabling insured persons to image individual articles and to upload the images to an insurance vault associated with the insured person instantiating each article in the insurance vault.

With regard to Claim 14:
The method of claim 11 comprising uploading images of individual articles to an insurance vault associated with the insured person, instantiating each article in the insurance vault.

Brandmaier and Yager teach the system of claim 1 and method of claim 11, including managing individual insurance customers separately as cited above, but do not explicitly teach uploading images, but it is known in the art.  Marlow teaches a damage inspection system using unmanned vehicles [title] which can be used to “determine an amount of insurance payout to approve for repairs” to a “property”. [abstract] It may “upload images of property damage” in order to “submit a claims request” which a system may use to “identify the images” and determine an “estimated cost to repair” the item. [Col. 34, lines 39-40, 44-45, 50, 66-67] Information such as a “vehicle make, model and year” may be provided. [Col. 34, line 42] Knowing “the item type of the damaged item and the areas and components that were damaged may be sufficient to estimate a cost to repair the item”. [Col. 34, lines 42-45]

Marlow and Brandmaier are analogous art as each is directed to electronic means for managing insurance-related information.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Marlow with that of Brandmaier and Yager in order to provide a means for providing pictorial evidence in cases where a human adjuster could not do so, as taught by Marlow; [Col. 1, lines 22-24] further, it is just a combination of known parts with predictable results, simply performing Marlow’s step at any relevant time during the process of Brandmaier and Yager; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 5:
The system of claim 4 wherein the upload tool further enables the insured persons to name and describe the individual articles imaged, and for which images are uploaded to insurance vaults. [Marlow, Col. 34, lines 39-40, 44-45, 50, 66-67 as cited above in regard to claim 4; whatever is the destination of such information reads on the claimed “insurance vaults”]

With regard to Claim 6:
The system of claim 5 wherein the upload tool further enables the insured persons to attach a value to each individual article instantiated in an insurance vault. [Marlow, Col. 34, lines 39-40, 44-45, 50, 66-67 as cited above in regard to claim 4; the estimated cost reads on the claimed value]

With regard to Claim 7:
The system of claim 6 wherein the upload tool further enables the insured persons to upload evidence of value for each article instantiated and valued in the insurance vaults. [Marlow, Col. 34, line 42; the item type of the damaged item and the areas and components that were damaged read on the claimed evidence, as it is used to determine the cost]

With regard to Claim 15:
The method of claim 14 comprising naming and describing the individual articles instantiated in an insurance vault. [Marlow, Col. 34, lines 39-40, 44-45, 50, 66-67 as cited above in regard to claim 4; whatever is the destination of such information reads on the claimed “insurance vault”]

With regard to Claim 16:
The method of claim 15 comprising recording a value for each individual article instantiated in an insurance vault. [Marlow, Col. 34, lines 39-40, 44-45, 50, 66-67 as cited above in regard to claim 4; the estimated cost reads on the claimed value]

With regard to Claim 17:
The method of claim 16 comprising recording evidence of value for each article instantiated and valued in the insurance vaults. [Marlow, Col. 34, line 42; the item type of the damaged item and the areas and components that were damaged read on the claimed evidence, as it is used to determine the cost]

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al. in view of Yager et al. further in view of Collins et al. (U.S. Publication No. 2012/0166229).

These claims are examined as best understood.  Claims 8 and 18 are similar so are analyzed together.
With regard to Claim 8:
The system of claim 1 wherein each registered insurance company and registered insured member is issued a Vcode, the Vcode associated uniquely with an insurance vault.

With regard to Claim 18:
The method of claim 11 comprising issuing a Vcode to each registered insurance company and ach registered insured member, the Vcode associated uniquely with an insurance vault.

Brandmaier and Marlow teach the system of claim 1 and method of claim 11, but do not explicitly teach the use of a code, but it is known in the art.  Collins teaches an insurance policy management system [abstract] in which an “access code” is provided to a “client” so as to be able to “login”, and is associated with “the client’s insurance policy” and may in fact be the “client’s insurance policy number(s)”. [0068] Collins and Brandmaier are analogous art as each is directed to electronic means for managing insurance-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Collins with that of Brandmaier in order to provide a means to link a log-in with a policy, as taught by Collins; further, it is simply a substitution of one known part for another with predictable results, simply identifying a policy using the log-in of Collins rather than by the means of Brandmaier; the substitution produces no new and unexpected result.

With regard to Claim 9:
The system of claim 8 wherein members enter their associated Vcode on logging in, focusing functionality on associated insurance companies and insured members. [Collins, 0068 as cited above in regard to claim 8]

The phrase “focusing functionality on associated insurance companies and insured members” is merely a statement of intended use which imparts neither structure nor functionality to the claimed system and so is considered but given no patentable weight.

With regard to Claim 19:
The method of claim 18 wherein members enter their associated Vcode on logging in, focusing functionality on associated insurance companies and insured members. [Collins, 0068 as cited above in regard to claim 8]

The phrase “focusing functionality on associated insurance companies and insured members” is merely a statement of intended use which imparts neither structure nor functionality to the claimed system and so is considered but given no patentable weight.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al. in view of Yager et al. further in view of Medina et al. (U.S. Publication No. 2016/0042303).

These claims are similar so are analyzed together.
With regard to Claim 10:
The system of claim 1 further comprising a search function enabling registered members to find, access and edit files in individual ones of the insurance vaults.

With regard to Claim 20:
The method of claim 11 further comprising searching insurance vault, and accessing and editing files found in searches.

Brandmaier and Yager teach the system of claim 1 and method of claim 11, including use of updates [e.g. Col. 23, lines 44-45] and access to information restricted to authorized users, [e.g. Col. 24, lines 12-14] but do not explicitly teach providing a search function, but it is known in the art.  Medina teaches a vehicle dispatch system [title] that provides for “database searches” that may provide results relevant to an “insurance policy” such as an “accident history”. [0122] Medina and Brandmaier are analogous art as each is directed to electronic means for managing insurance related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Medina with that of Brandmaier and Yager in order to allow users to find relevant information, as taught by Medina; further, it is just a combination of known parts with predictable results, simply performing Medina’s step at any relevant time during the process of Brandmaier and Yager; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694